DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuta et al. (GB 2418518 and hereafter Yabuta). 
As per claim 1, Yabuta teaches (in figures 1-5) an electrically controlled viewing angle switching device (14), wherein the electrically controlled viewing angle switching device comprises a first electrode (15a and 15b), a second electrode (“counter-electrode” see the second paragraph on page 17), a liquid crystal layer (8), a plurality of dye molecules ( “dye molecules” see paragraphs 3-5 on page 13) and a polarizer (11), wherein the second electrode is disposed opposite to the first electrode; the liquid crystal layer is disposed between the first electrode and the second electrode and has an optical axis (see figures and the second paragraph on page 14); the plurality of dye molecules are dispersedly disposed in the liquid crystal layer, and each of the plurality of dye molecules is disposed corresponding to the optical axis of the liquid crystal layer (see the third paragraph on page 13 through the first paragraph on page 14); and the polarizer is stacked on the liquid crystal layer, wherein an axial direction of the optical axis of the liquid crystal layer (x-axis see the second paragraph on page 14) is perpendicular to an axial direction of a transmission axis of the polarizer (y-axis see the third paragraph on page 15).
As per claim 2, Yabuta teaches (in figures 1-5) that an axial direction (x-axis) of an absorption axis of the plurality of dye molecules (“long axis”) is parallel to the axial direction (x-axis) of the optical axis of the liquid crystal layer (see last paragraph on page 14 through the second paragraph on page 14).
As per claim 3, Yabuta teaches (in figures 1-5) that a voltage is applied between the first electrode and the second electrode, and the axial direction of the optical axis of the liquid crystal layer (with positive dielectric anisotropy) and an axial direction of an absorption axis of the plurality of dye molecules are perpendicular to a surface of the polarizer (see region A in figure 5 and the fourth paragraph on page 17).
As per claim 4, Yabuta teaches (in figures 1-5) that the voltage is not applied between the first electrode and the second electrode, and the axial direction of the optical axis of the liquid crystal layer (with positive dielectric anisotropy) and the axial direction of the absorption axis of the plurality of dye molecules are parallel to the surface of the polarizer (see figure 3, the second paragraph on page 14, the second paragraph on page 16, the third paragraph on page 17, and the third paragraph on page 20). 
As per claim 5, Yabuta teaches (in figures 1-5) that when the voltage is applied between the first electrode and the second electrode, the electrically controlled viewing angle switching device has a first viewing angle range; and when the voltage is not applied between the first electrode and the second electrode, the electrically controlled viewing angle switching device has a second viewing angle range that is larger than the first viewing angle range (see figure 4, page 18, and the third paragraph on page 20).

As per claim 7, Yabuta teaches (in figures 1-5) that an axial direction (x-axis) of an absorption axis of the plurality of dye molecules is perpendicular to a viewing angle control direction (y-axis) of the electrically controlled viewing angle switching device (see figures 3a, 3b, and 5 and paragraphs 2-3 on page 14).
As per claim 8, Yabuta teaches (in figures 1-5) a display device (7’), wherein the display device comprises a display panel (9) and an electrically controlled viewing angle switching device (8/14 and 11), wherein the electrically controlled viewing angle switching device is stacked on the display panel, and the electrically controlled viewing angle switching device comprises a first electrode (15a and 15b), a second electrode (“counter-electrode” see the second paragraph on page 17), a liquid crystal layer (8), a plurality of dye molecules ( “dye molecules” see paragraphs 3-5 on page 13), and a polarizer (11), wherein the second electrode is disposed opposite to the first electrode; the liquid crystal layer is disposed between the first electrode and the second electrode and has an optical axis (see figures and the second paragraph on page 14); the plurality of dye molecules are dispersedly disposed in the liquid crystal layer, and each of the dye molecules is disposed corresponding to the optical axis of the liquid crystal layer (see the third paragraph on page 13 through the first paragraph on page 14); and the polarizer is stacked on the liquid crystal layer, wherein an axial direction of the optical axis of the liquid crystal layer (x-axis see the second paragraph on page 14) is perpendicular to an axial direction of a transmission axis of the polarizer (y-axis see the third paragraph on page 15).
As per claim 9, Yabuta teaches (in figures 1-5) a backlight module (3), wherein the display panel (9) is disposed between the electrically controlled viewing angle switching device (8/14 and 11) and the backlight module, or the electrically controlled viewing angle switching device is disposed between the backlight module and the display panel.
As per claim 10, Yabuta teaches (in figures 1-5) that the display panel (9) is a liquid crystal display panel (see paragraph 4 on page 12 to paragraph 1 on page 13), and the electrically controlled viewing angle switching device (8/14 and 11) shares the polarizer (11) with the liquid crystal display panel.
As per claim 13, Yabuta teaches (in figures 1-5) that the polarizer (11) is disposed between the liquid crystal layer (8) and the display panel (9 and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (GB 2418518 and hereafter Yabuta) as applied to claim 1 above and in further view of Isogai et al. (USP 5194973 and hereafter Isogai). 
As per claim 6, Yabuta does not specifically teach that a thickness of the liquid crystal layer is greater than 8 micrometers.
However Isogai teaches (in figure 1) forming a guest host liquid crystal layer (3A, 3B, 4A1, 4A2, 4B1, and 4B2) at a thickness of 5-30 micrometers and that the thickness of the guest host liquid crystal layer is a result effective variable in that if it is too thick operation voltage becomes high and if it is too thin adequate light absorption will not be obtained (Col. 8 lines 34-39). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the thickness of the liquid crystal layer to be greater than 8 micrometers since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (GB 2418518 and hereafter Yabuta) in view of Fan Jiang et al. (USP 10649248 and hereafter Jiang). 
As per claim 11, Yabuta teaches (in figures 1-5) a display device (7’), wherein the display device comprises a display panel (9, 10, and 11) comprising an auxiliary polarizer (11), and an electrically controlled viewing angle switching device (8/14), wherein the electrically controlled viewing angle switching device is stacked on the display panel, and the electrically controlled viewing angle switching device comprises a first electrode (15a and 15b), a second electrode (“counter-electrode” see the second paragraph on page 17), a liquid crystal layer (8), and  a plurality of dye molecules ( “dye molecules” see paragraphs 3-5 on page 13), wherein the second electrode is disposed opposite to the first electrode; the liquid crystal layer is disposed between the first electrode and the second electrode and has an optical axis (see figures and the second paragraph on page 14); the plurality of dye molecules are dispersedly disposed in the liquid crystal layer, and each of the dye molecules is disposed corresponding to the optical axis of the liquid crystal layer (see the third paragraph on page 13 through the first paragraph on page 14); wherein an axial direction of the optical axis of the liquid crystal layer (x-axis see the second paragraph on page 14) is perpendicular to an axial direction of a transmission axis of the auxiliary polarizer (y-axis see the third paragraph on page 15).
Yabuta does not teach that the electrically controlled viewing angle switching device comprises a polarizer stacked on the liquid crystal layer with an transmission axis perpendicular to the optical axis of the liquid crystal layer or that display device comprises a phase retardation film, wherein the display panel is a self-luminous display panel, and the phase retardation film is disposed between the electrically controlled viewing angle switching device and the self-luminous display panel.
However, Jiang teaches (in figures 3 and 4) providing a polarizer (102) on a liquid crystal layer (92) of a viewing angle switching device (90) wherein the transmission axis of the polarizer is parallel to the transmission axis of an auxiliary polarizer (54) (Col. 7 lines 59-61) and teaches replacing a liquid crystal display (46 in figure 3) comprising a liquid crystal display panel (52, 56, and 58) and an auxiliary polarizer (54) with a self-luminous display (46 in figure 4) comprising a self-luminous display panel (108, 10, and 112 in figure 4), an auxiliary polarizer (54), and a phase retardation film (106) formed between the self-luminous display panel and the auxiliary polarizer. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the polarizer from Jiang on the liquid crystal layer of the viewing angle switching device of Yabuta and to replace the liquid crystal display in Yabuta with the self-luminous display taught by Jiang. 
The motivation to include the polarizer would have been to further reduce off-axis light transmission as taught by Jiang (Col. 8 lines 4-9). The motivation to replace the liquid crystal display with a self-luminous display as suggested by Jiang would have been to provide display while suppressing ambient light reflections as taught by Jiang (Col. 8 lines 40-47). 
As per claim 12, Yabuta in view of Jiang teaches that the display device comprises an auxiliary polarizer (54 from Jiang), wherein the auxiliary polarizer is disposed between the phase retardation film (106 from Jiang) and the electrically controlled viewing angle switching device (8/14 in Yabuta as modified by Jiang to include polarizer 102).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (CN 111965863) is cited for teaching a display device comprising a display panel  (100) and an electrically controlled viewing angle switching device (200) comprising a first electrode (142), a second electrode (141), a liquid crystal layer (13), a plurality of dye molecules (132), and a polarizer (30). 
Wang et al. (CN 111948839) is cited for teaching a display device comprising a display panel (300) and an electrically controlled viewing angle switching device (elements including and between polarizer 61 and substrate 40) comprising a first electrode (11), a second electrode (21), a liquid crystal layer (110 and 111), a plurality of dye molecules (110), and a polarizer (61). 
Ahn Ki Kim (KR 20200040082) is cited for teaching a display device comprising a display panel (LCL and POL2) and an electrically controlled viewing angle switching device (10/SL) comprising a first electrode (2E), a second electrode (1E), a liquid crystal layer (LCL), a plurality of dye molecules (DD), and a polarizer (POL1) wherein an axial direction of the optical axis of the liquid crystal layer is perpendicular to an axial direction of a transmission axis of the polarizer (page 3 paragraph 5 of the provided machine translation). 
Harrold et al. (US Pub. 20200026114) is cited for teaching a display device comprising a display panel (20) and an electrically controlled viewing angle switching device (301 and 318) comprising a first electrode (415), a second electrode (413), a liquid crystal layer (414), a plurality of dye molecules (414B), and a polarizer (318) wherein an axial direction of the optical axis of the liquid crystal layer is perpendicular to an axial direction of a transmission axis of the polarizer (paragraphs 173 and 222). 
Lin Ming-Yan (CN 109343241) is cited for teaching a display device comprising a display panel (30) and an electrically controlled viewing angle switching device (40) comprising a first electrode (42b), a second electrode (42a), a liquid crystal layer (45), a plurality of dye molecules (24), and a polarizer (21) wherein an axial direction of the optical axis of the liquid crystal layer (22a) is perpendicular to an axial direction of a transmission axis of the polarizer (21a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871